In the United States Court of Federal Claims
                                     No. 13-69C
                             (Filed September 12, 2013)
                             NOT FOR PUBLICATION

*************************
                        *
                        *
WILLIAM OSCAR HARRIS,   *
                        *
             Plaintiff, *
                        *
         v.             *
                        *
THE UNITED STATES,      *
                        *
             Defendant. *
                        *
*************************


                                      ORDER

       On August 12, 2013, under Rule 59 (e) of the Rules of the United States
Court of Federal Claims (“RCFC”), plaintiff filed a motion for reconsideration of this
Court’s July 31 Memorandum Opinion dismissing his complaint. The relevant rule
states that a motion for reconsideration may be granted:

      (A) for any reason for which a new trial has heretofore been granted in
      an action at law in federal court;

      (B) for any reason for which a rehearing has heretofore been granted in
      a suit in equity in federal court; or

      (C) upon the showing of satisfactory evidence, cumulative or otherwise,
      that any fraud, wrong, or injustice has been done to the United States.

RCFC 59(a)(1). To prevail under this rule, the movant must “show that: (a) an
intervening change in controlling law has occurred; (b) evidence not previously
available has become available; or (c) that the motion is necessary to prevent
manifest injustice.” Prati v. United States, 82 Fed. Cl. 373, 376 (2008) (citing
Bishop v. United States, 26 Cl. Ct. 281, 286 (1992)).
       Plaintiff has pointed to no such changes, new evidence, or potential for
manifest injustice. Rather, plaintiff falsely claims that the Court “ignored” and had
“not mentioned” what he characterizes as “significant discovery evidence,” Mot. to
Alter or Amend Final J. (“Mot. to Alter”) at 1 --- namely, his requests for admission
to which defendant objected. The order dismissing the case did, in fact, address
these requests. See Mem Op. & Order (July 31, 2013) at 4. Plaintiff’s motion
merely restates his arguments that by not anwering the requests, the government
admits that a contract existed between it and plaintiff. See Mot. to Alter at 1-5.

       Plaintiff’s contention is incorrect, for the two reasons given in the Court’s
previous opinion. First, the government served a written objection to the requests
within the time period required under RCFC 36(a)(3). See Ex. 4 to Pl.’s Resp. to
Def.’s Mot. to Dismiss (“Pl.’s Resp.”) (copy of defense counsel’s June 11, 2013
objection to the requests). † Thus, the matters were not admitted under RCFC
36(a)(3). If Mr. Harris believed (correctly, it would appear, see RCFC 26(a)(1)(B)(iv))
that the legal basis for the objection was incorrect, his recourse was to file a motion
contesting the sufficiency of the government’s objection, and the remedy is the
ordering of an answer, not a deemed admission. See RCFC 36(a)(6). Second,
parties may not create jurisdiction by stipulation. See S. Cal. Federal Sav. & Loan
Ass'n. v. United States, 422 F.3d 1319, 1328 n.3 (Fed. Cir. 2005). Thus, even if the
government (accidentally or otherwise) were to admit the existence of a contract
with the plaintiff, the Court would be obliged to dismiss the case for lack of subject-
matter jurisdiction, when the complaint fails to allege facts giving rise to an actual
contract. For the reasons stated above, plaintiff’s motion for reconsideration is
DENIED.

IT IS SO ORDERED.



                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Judge




†
  The requests for admission were served May 10, 2013. See Exs. 1-2 to Pl.’s Resp.
The deadline for serving an objection ended June 12, 2013, 33 days after the
requests were served --- thirty days per RCFC 36(a)(3), plus three days under RCFC
6(d).
                                         -2-